                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
                       v.                            :       Criminal No. 2:20-cr-00143-JMG
                                                     :
JEREL ANDRE WILLIAMS                                 :
                  Defendant.                         :
_________________________________________


                                 MEMORANDUM OPINION

GALLAGHER, J.                                                                       June 30, 2021

       Defendant Jerel Andre Williams has filed pretrial motions seeking (1) a bill of particulars;

(2) to compel the production of Brady materials; and (3) to compel the production of instructions

used before the grand jury. See ECF Nos. 20–22. The Government has responded to each motion.

See ECF Nos. 23–25. For the reasons provided below, we will deny Williams’ motions for a bill

of particulars and to compel the production of grand jury materials. We will grant in part Williams’

motion to compel the production of Brady materials, and, pursuant to Federal Rule of Criminal

Procedure 5(f)(1), issue an order confirming the Government’s compliance with Brady.

I.     BACKGROUND

       Williams is charged with eight counts of mail fraud, in violation of 18 U.S.C. § 1341, one

count of mail fraud, in violation of 18 U.S.C. §§ 1341, 3559(g), and two counts of filing a false

tax return, in violation of 26 U.S.C. § 7206(1). See ECF No. 5. These charges stem from an

alleged multiyear scheme to defraud Cisco Systems, Inc. (“Cisco”) of computer hardware. Id. The

Superseding Indictment alleges that Williams and a co-schemer secured “approximately 157

warranty replacement products” by submitting “false warranty claims and . . . various false
statements” to Cisco. Id. at 4. Williams and his co-schemer purportedly hid their identities by

using email addresses with false domain names. Id. at 3.

II.    DISCUSSION

       A.      Motion for a Bill of Particulars

       Williams first moves for a bill of particulars. See ECF No. 20. “A bill of particulars is ‘a

formal written statement by the prosecutor providing details of the charges against the defendant.’”

United States v. Islam, No. 20-cr-00045, 2021 WL 312580, at *1 (E.D. Pa. Jan. 29, 2021) (quoting

N. Jersey Media Grp. Inc. v. United States, 836 F.3d 421, 429 (3d Cir. 2016)). Its purpose “is to

inform the defendant of the nature of the charges brought against him to adequately prepare his

defense, to avoid surprise during the trial and to protect him against a second prosecution for an

inadequately described offense.” United States v. Addonizio, 451 F.2d 49, 63–64 (3d Cir. 1971).

       Williams seeks a bill of particulars on the grounds that the Superseding Indictment “is

vague and indefinite concerning certain allegations in Counts 1–9 regarding the alleged scheme

and the registering of false domain names to hide his identity.” ECF No. 20 at 2. He therefore

requests further information on how he allegedly “registered false domain names to hide his

identity,” and how he is connected to the alleged 157 false warranty claims referenced in the

Superseding Indictment. Id. at 3. The Government responds that the Superseding Indictment

“thoroughly sets forth the fraud scheme in question and apprises the defendant of the nature of the

charges so as to enable him to prepare a defense.” ECF No. 23 at 6. The Government further

notes that it has produced thousands of pages of discovery, plus audio and video evidence, and

even engaged in a “reverse proffer” with Williams. See id. at 6–7. 1



1
        At this “reverse proffer” session, the Government outlined its case against Williams. ECF
No. 23 at 7 n.1. The Government has indicated its willingness to perform another “reverse proffer”
at Williams’ request. Id.


                                                  2
       Under Federal Rule of Criminal Procedure 7(f), a court can direct the Government to file

a bill of particulars. See also Addonizio, 451 F.2d at 64 (“[T]he granting of a bill of particulars

remains a discretionary matter with the trial court . . . .”). While the Federal Rules of Criminal

Procedure “encourage a more liberal attitude by the courts toward bills of particulars,” FED. R.

CRIM. P. 7 advisory committee’s note to 1966 amendments, “a bill of particulars is not a tool for

broad factual discovery.” Islam, 2021 WL 312580, at *2; see also United States v. Smith, 776 F.2d

1104, 1111 (3d Cir. 1985) (“A bill of particulars, unlike discovery, is not intended to provide the

defendant with the fruits of the government’s investigation.”); United States v. Smukler, 330 F.

Supp. 3d 1050, 1067 (E.D. Pa. 2018) (“Defendant is not entitled to wholesale discovery of the

Government’s evidence . . . .” (internal quotation marks and citation omitted)). Rather, we should

only order the production of a bill of particulars “if an indictment is so vague that it ‘significantly

impairs the defendant’s ability to prepare his defense or is likely to lead to prejudicial surprise at

trial.’” United States v. Evans, No. 12-616-9, 2015 WL 1072217, at *2 (E.D. Pa. Mar. 11, 2015)

(quoting United States v. Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989)); see also Smith, 776 F.2d at

1111 (a bill of particulars “is intended to give the defendant only that minimum amount of

information necessary to permit the defendant to conduct his own investigation”).

       With this guidance in mind, a bill of particulars is unnecessary here. The Superseding

Indictment sufficiently “inform[s] [Williams] of the nature of the charges brought against him.”

United States v. Urban, 404 F.3d 754, 771 (3d Cir. 2005) (internal quotation marks and citation

omitted). Further, the ample discovery in this case lessens the need for a bill of particulars. 2 See,



2
        To that end, Williams does not allege any deficiencies with the Government’s production
of discovery. Rather, he takes issue with the Government’s “avalanche of produced discovery,”
which purportedly fails to give “adequate notice of the parameters of the [G]overnment’s case
against him.” ECF No. 20 at 3–4. Williams’ request will be denied because we find that the
Superseding Indictment is sufficiently detailed, “the [G]overnment has provided basically open


                                                  3
e.g., id. at 772 (“[A]ccess to discovery further weakens the case for a bill of particulars here.”);

United States v. Ligambi, No. 09-00496-01, 2012 WL 2362638, at *2 (E.D. Pa. June 21, 2012)

(“[W]hen the government supplements a detailed charging document with substantial discovery,

defendant’s claim for a bill of particulars is further weakened.”). Finally, a bill of particulars is

inappropriate to the extent Williams seeks “disclosure of every detail of the theory of the

Government’s case.” United States v. Reed, No. 18-0101, 2019 WL 80252, at *3 (W.D. Pa. Jan.

2, 2019); see also id. (noting that a defendant is “not entitled to discover the Government’s strategy

nor an outline of its case”).

        B.      Motion to Compel Production of Brady Materials

        Williams next moves to compel the production of Brady materials. See ECF No. 21. Brady

v. Maryland, 373 U.S. 83, 87 (1963), established that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is material

either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” The

Brady rule was later refined to require the disclosure of “materials that might affect the jury’s

judgment of the credibility of a crucial prosecution witness.” United States v. Friedman, 658 F.3d

342, 357 (3d Cir. 2011) (quoting United States v. Milan, 304 F.3d 273, 287 (3d Cir. 2002)).

        Last year, Congress passed the Due Process Protections Act. See Due Process Protections

Act, Pub. L. No. 116-182, 134 Stat. 894 (2020). That law amended Federal Rule of Criminal

Procedure 5, which now requires that “[i]n all criminal proceedings . . . the judge shall issue an

oral and written order to prosecution and defense counsel that confirms the disclosure obligation




discovery of its evidence . . . and the length of time, from the filing of the indictment and the
production of the [G]overnment’s evidence, until the date of trial, provides ample opportunity for
preparation.” United States v. Kemp, No. 04-cr-370, 2004 WL 2757867, at *9 (E.D. Pa. Dec. 2,
2004).


                                                  4
of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and the possible

consequences of violating such order under applicable law.” FED. R. CRIM. P. 5(f)(1).

       Williams does not allege prosecutorial misconduct in violation of Brady. See ECF No. 21

at 10. Rather, he seeks a prophylactic order “to ensure all Brady material is provided in advance

of trial.” Id. He further requests that the Government “review all of the information” already

produced to identify any Brady material. Id. at 7. In response, the Government notes that it “is

well aware of its Brady obligations” and “is not holding on to discovery to produce it later.” ECF

No. 24 at 1–2.

       While there is no indication that the Government has violated, or will violate, its Brady

obligations, the Due Process Protections Act compels an order confirming the Government’s

compliance with Brady. See, e.g., United States v. Hossain, No. 19-CR-606, 2020 WL 6874910,

at *6 (S.D.N.Y. Nov. 23, 2020) (issuing order under the Due Process Protections Act); United

States v. Ryan, No. 20-65, 2021 WL 795980, at *2 (E.D. La. Mar. 2, 2021) (same). The

accompanying order reminds the Government of its obligation to timely disclose information

favorable to the defense as to criminal liability on the charged offenses or mitigation of any

punishment that may be imposed. Such favorable information includes information that may cast

doubt on the credibility of government witnesses. Possible consequences for violating this order

include exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary referral,

and any other relief authorized by law.

       C.        Motion to Compel Production of Grand Jury Instructions

       Williams finally moves to compel production of the instructions used before the grand jury.

See ECF No. 22. There is a “long-established policy that maintains the secrecy of the grand jury

proceedings in the federal courts.” Dennis v. United States, 384 U.S. 855, 869 (1966) (quoting




                                                5
United States v. Procter & Gamble Co., 356 U.S. 677, 681 (1958)). Nevertheless, Federal Rule

of Criminal Procedure 6(e)(3)(E)(ii) authorizes disclosure “of a grand-jury matter . . . at the request

of a defendant who shows that a ground may exist to dismiss the indictment because of a matter

that occurred before the grand jury.”

       “As a matter of public policy, grand jury proceedings generally must remain secret except

where there is a compelling necessity.” United States v. McDowell, 888 F.2d 285, 289 (3d Cir.

1989). In other words, a party seeking access to grand jury materials must make “a strong showing

of particularized need . . . before any disclosure will be permitted.” United States v. Sells Eng’g,

Inc., 463 U.S. 418, 443 (1983); see also McDowell, 888 F.2d at 289 (“[A] party must show a

particularized need for that information which outweighs the public interest in secrecy.”).

       Williams has not met this high standard. In support of his motion, Williams notes that

there was “a significant prospect for error in the Government’s instructions to the Grand Jury.”

ECF No. 22 at 6. Because the Superseding Indictment alleges that Williams fraudulently obtained

over 100 products from Cisco, he is unsure how “the Government possibly could have provided

guidance to the Grand Jury before it made its determination that probable cause existed to indict

[him] on Count 9, for Mail Fraud.” Id. at 5.

       Mere speculation that the Government improperly instructed the grand jury does not pass

muster. Indeed, “courts generally reject unsupported beliefs and conjectures as grounds for

disclosure of grand jury materials to defendants.” United States v. Shane, 584 F. Supp. 364, 367

(E.D. Pa. 1984). That principle has been invoked in similar cases, and it applies with full force

here. See, e.g., United States v. Holzwanger, No. 10-00714, 2011 WL 1741920, at *10 (D.N.J.

May 4, 2011) (rejecting defendants’ speculation “that there is a likelihood that the Government

improperly instructed the jury on the law”); United States v. Chalker, No. 12-0367, 2013 WL




                                                  6
4547754, at *7 (E.D. Pa. Aug. 27, 2013) (“[A] bald assertion, without any factual basis, is

insufficient to meet [the] heavy burden of establishing a particularized need for disclosure.” (citing

Shane, 584 F. Supp. at 367)). Accordingly, we will deny Williams’ motion to compel production

of grand jury materials.

III.   CONCLUSION

       For the foregoing reasons, Williams’ motions are granted in part and denied in part. An

appropriate order follows.

                                               BY THE COURT:



                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




                                                  7
